DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020 have been considered by the examiner and been placed of record in the file.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Robust 3D Head Tracking Using Camera Pose Estimation).

Claim 1. Shay et al. disclose a method for head pose estimation using a monocular camera (read as a robust method to recover 3D position and orientation (pose) of a moving head using a single stationary camera (Abstract)), the method comprising: 
- providing an initial image frame recorded by the camera showing a head (read as …tracked a human head (section 5). FIG. 5 shows several images of a human head. One of them has to be an initial image.); and 
- performing at least one pose estimation loop (read as …the process of estimating the head pose (section 3)) with the following steps: 
- identifying and selecting of a plurality of salient points of the head having 2D coordinates in the initial image frame within a region of interest (read as 2D image features are extracted from this sequence according to their spatial characteristics (Introduction – System Overview)); 
- using a geometric head model of the head (read as a set of 3D points is required from the head. This set will be referred as the acquired model (Introduction – System Overview)), determining 3D coordinates for the selected salient points corresponding to a head pose of the geometric head model (read as The 2D features correspond to 3D points on the moving head (Introduction – System Overview)); 
- providing an updated image frame recorded by the camera showing the head (read as The actual tracking sequence is acquired using a single stationary camera (Introduction – System Overview). Updating the images of the head is done by tracking it while it is moving.); 
- identifying within the updated image frame at least some previously selected salient points having updated 2D coordinates (FIG. 2, updated images include previous selected 2D points with updated coordinates.);
- updating the head pose by determining updated 3D coordinates corresponding to the updated 2D coordinates using a perspective-n-point method (read as Pose is estimated by solving a robust version of “Perspective n point” problem (Abstract). Also section 3.1 PnP and Recovered 3D Head Points. Details of PnP method are presented.); and 
- using the updated image frame as the initial image frame for the next pose updating loop (FIG. 2, each updated image is used as initial image for the next).
Although Shay et al. do not explicitly disclose using the term to update. However, such feature is an obvious deduction based on tracking the head pose.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching Shay et al. in order to realize all limitations of the current claim, namely the idea of updating the acquired image. 

Claim 2. The method of claim 1, Shay et al. disclose,
wherein before performing the at least one pose updating loop, a distance between the camera and the head is determined (read as the distance from camera center to the 3D head points are recovered… (Section 3)).

Claim 3. The method of claim 1, Shay et al. disclose,
wherein before performing the at least one pose updating loop, dimensions of the head model are determined (read as The 3D points are acquired using a single camera with views from different angles (Section 2) ).

Claim 5. The method of claim 1, Shay et al. disclose,
wherein a plurality of consecutive pose updating loops are performed (read as The actual tracking sequence is acquired using a single stationary camera (Introduction – System Overview). Tracking includes updating loops.).

Claim 6. The method of claim 1, Shay et al. disclose,
wherein previously selected salient points are identified using optical flow (read as The actual tracking sequence is acquired using a single stationary camera (Introduction – System Overview). Tracking must be implemented using optical flow.).

Claim 7.  The method of claim 1, Shay et al. disclose,
wherein the 3D coordinates are determined by projecting 2D coordinates from an image plane of the camera onto a visible head surface (read as the 2D features correspond to 3D points on the moving head (Introduction – System Overview)).

Claim 10. The method of claim 1, Shay et al. disclose,
wherein the region of interest is defined by projecting the visible head surface onto the image plane (read as 2D image features are extracted from this sequence according to their spatial characteristics and predicted locations. The 2D features correspond to 3D points on the moving head (Introduction – System Overview)).

Claim 11. The method of claim 1, Shay et al. disclose,
wherein the salient points are selected based on an associated weight which depends on the distance to a border of the region of interest (read as Features are hand marked in the first frame, and are automatically tracked from thereon (Section 4). How the salient points (i.e. features) is a matter of design choice.).

Claim 12. The method of claim 1, Shay et al. disclose,
wherein the perspective-n-point method is performed based on the weight of the salient points (read as Pose is estimated by solving a robust version of “Perspective n point” problem (Abstract). Also section 3.1 PnP and Recovered 3D Head Points. Details of PnP method are presented. The other use of such technique is a matter of design choice.).

Claim 13. The method of claim 1, Shay et al. disclose,
wherein in each pose updating loop, the region of interest is updated (read as The actual tracking sequence is acquired using a single stationary camera (Introduction – System Overview). Tracking the head position include updating the region of interest.).

Claim 14. Shay et al. disclose a system for head pose estimation, comprising a monocular camera and a processing device (read as a robust method to recover 3D position and orientation (pose) of a moving head using a single stationary camera (Abstract)), which is configured to; 
- receive an initial image frame recorded by the camera showing a head (read as …tracked a human head (section 5). FIG. 5 shows several images of a human head. One of them has to be an initial image.); and 
- perform at least one pose updating loop (read as …the process of estimating the head pose (section 3)) with the following steps: 
- identifying and selecting of a plurality of salient points of the head having 2D coordinates in the initial image frame within a region of interest (read as 2D image features are extracted from this sequence according to their spatial characteristics (Introduction – System Overview)); 
- determining 3D coordinates for the selected salient points using a geometric head model of the head (read as The 2D features correspond to 3D points on the moving head (Introduction – System Overview)), corresponding to a head pose; 
- receiving an updated image frame recorded by the camera showing the head (read as The actual tracking sequence is acquired using a single stationary camera (Introduction – System Overview). Updating the images of the head is done by tracking it while it is moving.); 
- identifying within the updated image frame at least some previously selected salient points having updated 2D coordinates (FIG. 2, updated images include previous selected 2D points with updated coordinates.); 
- updating the head pose by determining updated 3D coordinates corresponding to the updated 2D coordinates using a perspective-n-point method (read as Pose is estimated by solving a robust version of “Perspective n point” problem (Abstract). Also section 3.1 PnP and Recovered 3D Head Points. Details of PnP method are presented.); and 
- using the updated image frame as the initial image frame for the next pose updating loop (FIG. 2, each updated image is used as initial image for the next).
Although Shay et al. do not explicitly disclose using the term to update. However, such feature is an obvious deduction based on tracking the head pose.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to use the teaching Shay et al. in order to realize all limitations of the current claim, namely the idea of updating the acquired image.

Claim 15. The system of claim 14, Shay et al. disclose
wherein the system is adapted to determine a distance between the camera and the head before performing the at least one pose updating loop (read as the distance from camera center to the 3D head points are recovered… (Section 3)).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Robust 3D Head Tracking Using Camera Pose Estimation) in view of Kannan et al. (US 9437011 B2).

Claim 8. The method of claim 1, Shay et al. do not explicitly disclose,
wherein the visible head surface is determined by determining the intersection of a boundary plane with a model head surface.
However, in the related field of endeavor Kannan et al. disclose: For example, the computing device may separate the foreground and the background by cropping the tracked head image along a boundary of the tracked head, and segmenting the foreground and the background based on an image segmentation method performed on the cropped tracked head image (Column 3 lines 31-36).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Shay et al. with the teaching of Zhang et al. in order to provide a method including generating pictorial structures of the face based on an estimated pose and a 3D model, and determining a refined pose of the head by locating parts of the face in the pictorial structures (Column 1 lines 63067).

Claim 9. The method of claim 1, Shay et al. do not explicitly disclose,
wherein the boundary plane is parallel to an X-axis of the camera and a center axis of the cylindrical head model.
However, in the related field of endeavor Kannan et al. disclose: For example, the computing device may separate the foreground and the background by cropping the tracked head image along a boundary of the tracked head, and segmenting the foreground and the background based on an image segmentation method performed on the cropped tracked head image (Column 3 lines 31-36). The boundary could be parallel to the X-axis, depending on how such axis is defined.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Shay et al. with the teaching of Zhang et al. in order to provide a method including generating pictorial structures of the face based on an estimated pose and a 3D model, and determining a refined pose of the head by locating parts of the face in the pictorial structures (Column 1 lines 63067).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (Robust 3D Head Tracking Using Camera Pose Estimation) in view of Zhang et al. (US 2011/0063403 A1).

Claim 4. The method of claim 1, Shay et al. do not explicitly disclose,
wherein the head model is a cylindrical head model.
However, in the related field of endeavor Zhang et al. disclose: the 3D head model 106 can be any type of head model including cylindrical, ellipsoidal, generic, morphable, etc. to enumerate a few of the possible types of 3D head model [0041]. The idea, of using cylindrical head models, is clearly disclosed by Zhang et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Shay et al. with the teaching of Zhang et al. in order to use one of the well-known head models, in this case a cylindrical one. The decision is mostly related to design choice.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646